Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12), Species A (claims 1-12) and Species 1 (claims 1-9 and 11-12), in the reply filed on 09/28/2022 is acknowledged.
Claims 10 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.
Claims 1-9 and 11-12 are hereby examined; claims 10 and 13-18 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation "the spreading direction of the first spreader" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 4 recites the limitation "the spreading direction of the second spreader" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 4 recites the limitation "the spreading direction of the third spreader" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 5 is indefinite for depending on claim 4. 
	Claim 11 discloses: “an attachment portion”. However, independent claim 1 already discloses an attachment portion. This is considered double inclusion, which renders the claim indefinite because it is unclear if there are one or more than one “attachment portions”. Based on disclosure, Examiner will interpret the limitation of claim 11 as: said attachment portion. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kupper (U.S. 4,442,979).
Regarding claim 1, Kupper teaches a spreader device (seen in Figs 1-3) comprising: 
a container portion (vessel 3) configured to contain spread substance (col 5, lines 35-40); 
a spreader portion (defined by feed pipes 15, 20, 21, and spreaders 16, 26, and 27, as seen in Fig 2), having a rotor (rotors are disclosed as spreading devices 16, 26 and 27) configured to spread the spread substance contained in the container portion (as seen in Fig 2); and 
an attachment portion (portion that attaches the spreaders to the chassis of vehicle 1, not shown in detail) configured to be attached to a vehicle body (1), wherein the spreader portion includes at least three spreader portions (as seen in Fig 2, there are three spreader portions that belong to each rotor 16, 26 and 27).  
Regarding claim 2, Kupper teaches the spreader device according to claim 1, wherein each of the at least three spreader portions has a different spreading direction (the spreaders 16, 26, and 27 are positioned around the vehicle such that each has a relative spreading direction with respect to the vehicle 1, as seen in Fig 2).  
Regarding claim 3, Kupper teaches the spreader device according to claim 1, wherein the spreader portion includes: 
a first spreader portion having a first rotor (rotor of spreader 26) configured to spread the spread substance contained in the container portion (see Fig 2); 
a second spreader portion having a second rotor (rotor of spreader 27) configured to spread the spread substance contained in the container portion (see Fig 2); and 
a third spreader portion having a third rotor (rotor of spreader 16) configured to spread the spread substance contained in the container portion (see Fig 2).  
Regarding claim 4, Kupper teaches the spreader device according to claim 3, 
wherein the spreading direction of the first spreader portion is one direction in a width direction of the traveling vehicle (first spreader 26 is on one side along the width of the vehicle, therefore its spreading direction is a “width direction”, as seen in Fig 2), 
wherein the spreading direction of the second spreader portion is the other direction in the width direction of the traveling vehicle (second spreader 27 is on the other side along the width of the vehicle, therefore its spreading direction is another “width direction”, as seen in Fig 2), 
wherein the spreading direction of the third spreader portion is a direction intersecting with the width direction of the traveling vehicle (third spreader 16 is placed on the middle of the width of the vehicle and in a position that intersects the width directions of the first and second spreaders, as seen in Fig 2).  
Regarding claim 5, Kupper teaches the spreader device according to claim 4, wherein the first rotor (rotor of spreader 26) and the second rotor (rotor of spreader 27) are arranged side by side in the width direction of the vehicle body (as seen in Fig 2), and wherein the third rotor (rotor of spreader 16) is arranged at a center in the width direction behind the first rotor and the second rotor (as seen in Fig 2).  
Regarding claim 6, Kupper teaches the spreader device according to claim 3, comprising: 
a first motor configured to drive the first rotor (motor 36 that corresponds to first rotor 26, seen in Fig 3); 
a second motor configured to drive the second rotor (motor 36 that corresponds to second rotor 27, seen in Fig 3); 
a third motor configured to drive the third rotor (motor 36 that corresponds to third rotor 16, seen in Fig 3); and 
a controller portion (not shown, disclosed in col 10, lines 30-43) configured to control driving of the first motor, the second motor, and the third motor (the controller portion controls hydraulic control means that are connected to each of the hydraulic motors to selectively and adjustably operate these motors, as disclosed in Col 2, lines 29-36 and col 10, lines 52-58).  
Regarding claim 7, Kupper teaches the spreader device according to claim 6, wherein the controller portion is configured to control the first motor, the second motor, and the third motor independently (col 2, lines 29-36 and col 10, lines 52-58 disclose “selectively” operating each motor, i.e. independently).  
Regarding claim 8, Kupper teaches the spreader device according to claim 6, wherein the controller portion is configured to control at least two of the first motor, the second motor, and the third motor in synchronization (since the controller has control of each of the rotors to selectively adjust their rate of flow, the controller is deemed capable of synchronizing at least two of the three spreaders such that they operate in the same manner; this is done when the ground being treated requires the same amount of granulate material on either side of the vehicle, for example).  
Regarding claim 9, Kupper teaches the spreader device according to claim 6, comprising: 
a first command portion (105) configured to command to drive the first motor (as disclosed in col 10, lines 30-43 and 53-58); 
a second command portion (106) configured to command to drive the second motor (as disclosed in col 10, lines 30-43 and 53-58); and 
a third command portion (104) configured to command to drive the third motor (as disclosed in col 10, lines 30-43 and 53-58), 
wherein the controller portion drives the first motor based on a command from the first command portion, drives the second motor based on a command from the second command portion, and drives the third motor based on a command from the third command portion (as disclosed in col 8, line 64 – col 9, line 17).  
Regarding claim 11, as best understood, Kupper teaches the spreader device according to claim 6, comprising: 
said attachment portion configured to be attached to the traveling vehicle (attachment portion attaches to the chassis of the vehicle, as stated in claim 1); and 
a first detector portion (change gear 124 acts as a tachogenerator, as disclosed in col 9, lines 32-33) configured to detect a speed of the traveling vehicle (as disclosed in col 9, lines 32-49), wherein the controller portion is configured to control the driving of the first motor, the second motor, and the third motor based on the speed detected by the first detector portion (as disclosed in col 2, lines 29-35).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kupper (U.S. 4,442,979) in view of Jaccoma (U.S. 2016/0281311).  
Regarding claim 12, Kupper teaches the spreader device according to claim 6. However, Kupper does not teach the device comprising a second detector portion configured to detect a height of at least one of the first rotor, the second rotor, and the third rotor, wherein the controller portion is configured to control the driving of the first motor, the second motor, and the third motor based on the height detected by the second detector portion.
Jaccoma teaches a system for controlling spreading equipment wherein a detector portion (sensor 25) configured to detect a height of a spreader (sensor 25 is disclosed as a gate height sensor, wherein the gate corresponds to the exit portion of a spreader, as disclosed in Par 0054), wherein a controller portion (27) is configured to control the spreader based on the height detected by the second detector portion (as disclosed in Par 0062).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kupper to incorporate the teachings of Jaccoma to provide a height sensor on the spreaders in order detect changes in height of the spreader which may in turn be used to calculate quantities of material expelled (as disclosed in Par 0054 of Jaccoma); as this would in turn allow for more precise spreading. In combination, all three spreaders of Kupper would include a height sensor. Since the controller of Kupper individually controls each spreader, the controller can then make use of the height readings corresponding to each spreader to make corrections accordingly.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752